Judgment unanimously affirmed. Memorandum: The record fails to establish that defendant’s waiver of the right to appeal was voluntary, knowing and intelligent (see, People v Veaudry, 133 AD2d 524, lv denied 70 NY2d 804; see generally, People v Ramos, 152 AD2d 209). We reject the contention of defendant, however, that Supreme Court erred in denying his motion to suppress the showup identification (see, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023). Defendant was apprehended within a block of the robbery and transported to the scene of the crime within 20 minutes of its commission. Based upon the spacial and temporal proximity of the showup identification to the commission of the crime, we conclude that it was not unduly suggestive (see, People v Duuvon, supra, at 544-545; People v Hicks, 68 NY2d 234, 242-243; People v Love, supra). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J.—Robbery, 2nd Degree.) Present—Lawton, J. P., Hayes, Boehm and Fallon, JJ.